Citation Nr: 0910575	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  01-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent 
for right foot injury, status post-operative calcaneal 
osteotomy with plantar fasciitis. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left foot injury with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
Carole Kammel



INTRODUCTION

The Veteran had active service from October 1996 to June 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO, in part, granted 
service connection for bilateral foot injury with right 
calcaneal osteotomy and status-post right Achilles tendon 
repair; initial noncompensable and 10 percent ratings were 
assigned, respectively, effective June 10, 1999.  The Veteran 
disagreed, in part, with the initial 10 percent rating 
assigned to the service-connected status-post right Achilles 
tendon repair, and this appeal ensued. 

By a September 2001 rating action, the RO, in part, assigned 
10 and 20 percent initial ratings to the service-connected 
bilateral foot disability with right calcaneal osteotomy and 
status-post right Achilles tendon repair, respectively, 
effective June 10, 1999.  

By a May 2003 rating action, the RO assigned a separate 
rating for scars of the right foot in May 2003.  The RO also 
rated the left foot separately and incorporated symptoms of 
the tendon repair into the right foot disability.  As a 
result,  the right foot disability is currently rated as 20 
percent disabling, as reflected on the title page.  

This case was previously remanded by the Board in August 2006 
for further development.  As the required development has 
been completed, this case is appropriately before the Board. 

Finally, in a January 2009 written argument, the Veteran's 
representative, Disabled American Veterans, raised the issues 
of entitlement to "bilateral ankle pain" and  depression as 
secondary to the "service-connected bilateral foot 
disability."  (See, January 2009 Informal Hearing 
Presentation, page (pg.) 2).  As these issues have not been 
developed for appellate consideration, they are referred to 
the RO for appropriate action. 

FINDINGS OF FACT

1.  Throughout the entire initial evaluation appeal period, 
the Veteran's service-connected right foot injury, status 
post-operative calcaneal osteotomy with plantar fasciitis has 
been assigned the maximum rating applicable to ankle 
disorders based on range of motion; there is no evidence of 
ankylosis. 

2.  Throughout the entire initial evaluation appeal period, 
the Veteran's residuals of a left foot injury with plantar 
fasciitis has been manifested by non-radiating left foot 
pain;  moderately severe symptoms are not demonstrated.


CONCLUSIONS OF LAW

1.  For the entire initial evaluation period, an initial 
rating in excess of 20 percent for residuals of the fractured 
right ankle with arthritis is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 
(2008).

2.  For the entire initial evaluation period, an initial 
rating in excess of 10 percent for residuals of a left foot 
injury with plantar fasciitis is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

	Duty to Notify

This appeal arises, in part, from disagreement with initial 
20 and 10 percent rating following the grants of service 
connection for right foot injury, status post-operative 
calcaneal osteotomy with plantar fasciitis and residuals of a 
left foot injury with plantar fasciitis, respectively.  The 
Court has held that once service connection is granted the 
claim is substantiated, any deficiency in the VCAA notice is 
not prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of initial evaluations, 
rather than a claimed increase in existing evaluations, they 
are readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for right foot injury, status 
post-operative calcaneal osteotomy with plantar fasciitis and 
residuals of a left foot injury with plantar fasciitis in 
February 2000.

	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection and initial evaluation 
claims decided in the decision below.  38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  Here, the Veteran's service medical and 
personnel records, along with post-service private and VA 
outpatient treatment and examination reports, have been 
obtained and associated with the claims file.  As noted in 
the Introduction, in August 2006, the Board remanded the 
instant initial evaluation claims to the RO for additional 
development.  The requested development has been completed 
and copies of copies of responses from governmental agencies 
and examination reports pertinent to the service connection 
and initial evaluation claims on appeal, respectively, have 
been associated with the claims file.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection and 
initial rating issues are ready to be considered on the 
merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Initial Rating Laws and Regulations 

       General rating criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).  

	Orthopedic Criteria

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2008).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

III.  Factual Background

The Veteran seeks higher initial evaluations greater than 20 
and 10 percent for service-connected residuals of right foot 
injury, status post-operative calcaneal osteotomy with 
plantar fasciitis and residuals of a left foot injury with 
plantar fasciitis, respectively.  He contends that the 
recommended treatments, the pain he experiences, and the 
effect that the right ankle and left foot disabilities have 
caused on his normal physical activities, merit higher 
ratings. 

By a February 2000 rating action, the RO granted service 
connection for bilateral foot injury with right calcaneal 
osteotomy and status-post right Achilles tendon repair; 
initial noncompensable and 10 percent ratings were assigned, 
respectively, effective June 10, 1999.  By a September 2001 
rating action, the RO, in part, assigned 10 and 20 percent 
initial ratings to the service-connected bilateral foot 
disability and status-post right Achilles tendon repair, 
respectively, effective June 10, 1999.  By a May 2003 rating 
action, the RO rated the left foot separately and 
incorporated symptoms of the tendon repair into the right 
foot disability. 

IV.  Analysis 

(i)  Right foot injury, status post-operative calcaneal 
osteotomy with plantar fasciitis

The Veteran's service-connected right foot injury, status 
post-operative calcaneal osteotomy with plantar fasciitis has 
been assigned an initial 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which provides for a maximum 
rating of 20 percent for marked limitation of ankle motion.  
Id.  

In evaluating range of motion values for the ankle, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees. 38 C.F.R. § 4.71, Plate II (2008).

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the service-connected 
right ankle disability at anytime during the evaluation 
appeal period.  In reaching the foregoing determination, the 
Board observes that the Veteran is currently receiving the 
maximum disability rating of 20 percent that may be assigned 
for loss of range of motion of the ankle under Diagnostic 
Code 5271.  As the Veteran is receiving the maximum schedular 
rating for limitation of motion of the right ankle, there is 
no basis for a rating greater than 20 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has also looked at other Diagnostic Codes for 
rating the service-connected right ankle disability and they 
do not provide a method for assigning a higher initial 
rating.  To this end, private treatment records and four VA 
examination reports (August 1999, July 2001, September 2004, 
and November 2005), do not contain any evidence indicating 
that the Veteran's right ankle is ankylosed to any degree.  
Thus, an initial rating in excess of 20 percent under 
Diagnostic Code 5270--the diagnostic code used to evaluate 
ankylosis of the ankle-- is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2008). 

Other Diagnostic Codes that are also applicable to this case 
includes Diagnostic Code 5010, arthritis that is due to 
trauma and substantiated by x-rays is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  Diagnostic Code 5003, which affords 
a 10 percent evaluation for each major joint affected percent 
evaluation for degenerative arthritis established by X-ray 
findings productive of limited motion where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  In this case, X-rays of 
the right ankle, performed by VA in August 2003, revealed 
mild degenerative changes.  As the currently assigned 20 
percent evaluation under Diagnostic Code 5271 contemplates 
limitation of ankle motion, a grant of a separate, 
compensable evaluation under Diagnostic Code 5003 is not 
permissible.  See, 38 C.F.R. § 4.14 (2008).

In addition, Diagnostic Codes 5272-5274 are not for 
application as they do not offer schedular ratings in excess 
of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-
5274 (2008)..

Finally, and as previously indicated in the above-cited 
paragraphs, the Veteran's right foot scars have been 
separately rated, thus a discussion of symptomatology related 
to this disability is not necessary.

(ii)  Residuals of a left foot injury with plantar fasciitis. 

The Veteran's service-connected residuals of a left foot 
injury with plantar fasciitis has been assigned an initial 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
the diagnostic code used to evaluated foot injuries.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Pursuant to Diagnostic Code 5284, foot injuries will be 
evaluated as 10 percent disabling if the disability is found 
to be moderate.  A 20 percent evaluation is awarded if the 
disability is found to be moderately severe. And a maximum 30 
percent evaluation is warranted for a finding of severe 
disability.  A note accompanying this code states that where 
there is actual loss of use of the foot, the disability is to 
be rated as 40 percent disabling.  Id.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 
38 C.F.R. 4.6 (2008).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6 (2008).

VA General Counsel has held that depending upon the nature of 
the foot injury, Diagnostic Code 5284 may involve limitation 
of motion and therefore, require consideration under 38 
C.F.R. §§ 4.40 and 4.45, involving such symptoms as painful 
motion and functional loss due to pain.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  DeLuca, supra. 

Upon review of the medical evidence, the Board has determined 
that for the entire initial evaluation period, the Veteran's 
service-connected residuals of left foot injury with plantar 
fasciitis, does not rise to the level of "moderately severe" 
standard required for a rating greater than 10 percent under 
Diagnostic Code 5284.  In reaching the foregoing 
determination, results of four VA examinations, conducted 
throughout the appeal period, indicate no abnormal range of 
motion findings relative to the left foot, and disclose no 
other significant impairments in daily activities except for 
complaints of left foot pain.  To this end, the four VA 
examination reports (August 1999, July 2001, September 2004, 
and November 2005) show that the Veteran complained of left 
foot pain upon prolonged periods of standing or walking that 
was prone to painful flare-ups.  Yet, the above-cited VA 
examination reports uniformly disclosed that the Veteran 
ambulated with a normal gait and without an assistive device, 
had intact sensation and normal motor strength (5/5) in the 
lower extremities, and an absence of edema (August 1999).  A 
February 2006 report, prepared by R. M., M. D., confirmed the 
findings of normal range of motion of the left ankle joint 
with normal muscle strength.  (See, February 2006 report, 
prepared by R. M., M. D.)  

In sum, the aforementioned private treatment and VA 
examination reports do not reflect that the Veteran's 
residuals of a left foot injury with plantar fasciitis is 
commensurate with a level of "moderately severe" as to 
warrant an initial 20 percent rating under Diagnostic Code 
5284.  The currently assigned 10 percent rating adequately 
compensates the Veteran for any pain or limitation of motion 
of the left foot that he may be suffering.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  DeLuca, supra. 

As X-rays of the left foot, performed by VA in August 2003, 
revealed mild degenerative changes, the Board must note the 
availability of a rating under Diagnostic Code 5010 via 
Diagnostic Code 5003 (arthritis).  The above-cited VA 
examination reports, however, failed to show that the 
Veteran's condition limits range of motion on any joint in 
his left foot.  Thus, a grant of a separate, compensable 
evaluation under Diagnostic Code 5003 is not permissible. 
See, 38 C.F.R. § 4.14 (2008).

Since no other foot disorder has been medically associated 
with the service-connected residuals of a left foot injury 
with plantar fasciitis, the following diagnostic codes are 
not for application:  Diagnostic Codes 5276 (flatfoot, 
acquired) 5277 (bilateral weak foot) (2008), 5278 (acquired 
claw foot (pes cavus)) (2008), 5279 (metatarsalgia), anterior 
(Morton's disease)) (2006), 5280 (severe unilateral hallux 
valgus) (2008), 5281 (severe unilateral hallux rigidus) 
(2008), 5283 (malunion of or nonunion of tarsal or metatarsal 
bones) (2006), and 5284 (other foot injuries) (2008).  In 
addition, as no sensory disturbances have been medically 
attributed to the service-connected bilateral foot disorder, 
Diagnostic Codes 8520 through 8525 (diseases of the 
peripheral nerves) (2008) are also not for consideration.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for residuals of left foot injury with plantar fasciitis 

(iii)  Fenderson Considerations  

The Board considered the application of "staged ratings," as 
required by Fenderson, supra.  For reasons discussed above, 
the Board finds that a preponderance of the evidence is 
against initial evaluations in excess of 20 and 10 percent 
for service-connected right foot injury, status post-
operative calcaneal osteotomy with plantar fasciitis and 
residuals of left foot injury with plantar fasciitis, 
respectively, at any time throughout the appeal period.  
Thus, the initial evaluation claims on appeal are denied.

(iv)  Extraschudlar Consideration

The Veteran does not contend, nor does the evidence 
demonstrate, that his service-connected right ankle and left 
foot disabilities interfere with his current employment, and 
the evidence does not reflect that an exceptional disability 
picture exists.  On the contrary, a November 2005 VA 
examination report reflects that the Veteran reported being 
employed full-time.  He did not indicate that he had lost 
time from work as a result of his service-connected right 
ankle and left foot disabilities.  The Veteran has not 
required treatment so frequent, or hospitalization, such as 
to render the application of the schedular criteria 
impractical.  Therefore, the evidence does not show that the 
impairment resulting solely from the right ankle and left 
foot disabilities warrants extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2008).



ORDER

An initial rating in excess of 20 percent for right foot 
injury, status post-operative calcaneal osteotomy with 
plantar fasciitis is denied. 

An initial rating in excess of 10 percent for residuals of 
left foot injury with plantar fasciitis is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


